Citation Nr: 0423120	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis 
with headaches and rhinitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from September 1954 to 
June 1957, and from January 1981 to January 1985.  He also 
served in the US Army National Guard and the US Army 
Reserves; he retired as a Colonel from the US Army Reserves 
in July 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  

The record reflects that in April 1999, the Board issued a 
Decision/Remand.  In that action, the Board found that there 
were six issues that were not on appeal; however, the Board 
found that a notice of disagreement had been submitted on 
those issues.  Hence, they were returned to the RO for the 
purpose of having the RO issue a statement of the case (SOC).  
In September 2002, the RO issued a statement of the case 
(SOC) regarding the issue of entitlement to a disability 
evaluation in excess of 10 percent for sinusitis, with an 
enclosed VA Form 9.  The veteran was only informed to 
complete the VA Form 9 in order to appeal the issue to the 
Board.  Pursuant thereto, the veteran completed the VA Form 
9.  Thereafter, the RO issued an SOC on the aforementioned 
six issues in June 2003.  The veteran was informed that he 
had 60 days to perfect his appeal through the submission of a 
VA Form 9.  The veteran did not perfect his appeal and as 
such, those issues are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

In reference to the issue currently on appeal, the RO issued 
a Statement of the Case (SOC), dated September 2002, and a 
letter dated December 2003.  It appears to the Board that the 
December 2003 letter was sent as a VCAA letter.  Both the SOC 
and the letter do not identify the VCAA.  Moreover, the 
December 2003 is in no way similar to the letter sent by the 
RO in April 2003 - that letter thoroughly discussed the VCAA 
and the requirements thereof.  It is noted that the April 
2003 letter only addressed issues that are not before the 
Board.  After reviewing these documents, it is the conclusion 
of the Board that the VA has not notified the veteran of what 
evidence he needs to establish a higher disability rating and 
he has not been informed what evidence VA has obtained and/or 
plans to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 Vet. App. 370 (2002).  

The VA General Counsel has promulgated an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claims involving downstream issues is not 
required when the veteran was provided adequate VCAA notice 
following receipt of the original claim.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  In this case, he was not provided with the 
type of specific notice required by Quartuccio and Charles.  
Although there is an April 2003 letter that discussed the 
VCAA, that letter stems from issues that are not before the 
Board and are not related to the issue now before the Board.  
In the absence of such prior notice, the Board interprets the 
General Counsel's opinion as requiring current notice as to 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim prior to 
further adjudication of the veteran's appeal.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and VAOPGCPREC 7-
2004.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2003), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002) are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating claim; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
Additionally, the RO must specifically 
issue a letter to the veteran that 
provides in detail what the veteran must 
do in order to prevail on his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issue on 
appeal.

2.  The veteran should be afforded a 
special otolaryngological examination, by 
an appropriate specialist, to determine 
the current nature and extent of his 
service-connected sinus/rhinitis 
disability.  All indicated special 
studies should be accomplished.  The RO 
should specifically request that the 
examining VA physician comment on what 
limitation of daily activities, if any, 
is imposed by any disorder found, and the 
physician should attempt to obtain a 
complete history about the condition from 
the veteran.  Of interest are the number 
of times the veteran experiences pain and 
discomfort, along with bleeding, 
congestion, headaches, that can be 
attributed to his sinus disability.  

The examiner should note the different, 
along with the similar, symptoms produced 
by rhinitis, sinusitis, and a deviated 
septum.  The doctor should ascertain 
whether there is nasal obstruction, 
discharge, crusting, and/or scabbing.  
The examiner should also discuss whether 
the veteran's condition requires surgery 
or whether it can be controlled through 
medications and therapy.  

The examiner should further discuss the 
type of medications that have been used 
to relieve the symptoms and 
manifestations caused by the sinusitis, 
to include antibiotics and steroids.  

The claims folder should be made 
available to the examiner for review 
before the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  It is 
requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

After the above requested action has been completed, the RO 
should readjudicate the appellant's claim.  If the benefit 
sought on appeal remains denied, the appellant and his 
representative should be provided with a supplemental 
statement of the case and be afforded the appropriate period 
of time to respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  No action 
is required of the veteran until he is contacted by the RO.  
The purpose of this REMAND is to ensure due process.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



